DETAILED ACTION
The Amendment filed October 28, 2022 has been entered. Claims 1-20 are pending. Claims 1, 9 and 18 are independent.

Drawings
The drawing is objected to because:
Figures 1-2 should be designated by a legend such as -- Prior Art – because only that which is old is illustrated. See MPEP 608.02(g).
Applicant did not present Figures 1-2 for the first time with the filing of this application. See for example, Schreiber et al. (US 2022/0208234), Fig. 1, which represents prior art.
Applicant is reminded of helpful scenario 7, described in MPEP 2004, and encouraged to carefully review instant application’s Specification and Figures to make sure care is taken to see that prior art or other information cited in the Specification and Figures or in an information disclosure statement is properly described and that the information is not incorrectly or incompletely characterized. MPEP 2004, Scenario 7; see also MPEP 2010.
Corrected drawings in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. The replacement sheet(s) should be labeled “Replacement Sheet” in the page header (as per 37 CFR 1.84(c)) so as not to obstruct any portion of the drawing figures. If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 103
The following is a quotation of AIA  35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 are rejected under AIA  35 U.S.C. 103 as being unpatentable over Jain et al. (US 2009/0316465) in view of e.g., Pai et al. (US 6,110,221).
Regarding independent claims 1, 9 and 18, Jain et al. teach A memory device, comprising: a plurality of memory arrays including a first memory array and a second memory array; a controller including a plurality of buffers including a first buffer connected to the first memory array and a second buffer connected to the second memory array, wherein the first and second memory arrays are disposed on opposing sides of the controller; and a plurality of wires including: a first interconnect structure extending in a first direction and connected to the first buffer; a second interconnect structure extending in the first direction and connected to the second buffer, wherein the first and second interconnect structures are disposed in a first metal layer; and a third interconnect structure connected to the first and second wires and extending in a second direction that is substantially perpendicular to the first direction, wherein the third interconnect structure, disposed in a second metal layer, is electrically connected to the controller, wherein respective lengths of the first interconnect structure and the second interconnect structure are substantially the same (see EXMINER’S MARKUP (FIG. 4), 1st wire and 2nd wire along with FIG. 7); A memory device, comprising: a plurality of input/output (I/O) circuits including a first I/O circuit and a second I/O circuit; a first memory array connected to the first I/O circuit and a second memory array connected to the second I/O circuit; a first buffer connected to the first I/O circuit and a second buffer connected to the second I/O circuit; and a plurality of wires including: a first wire (1st and 2nd wires of EXMINER’S MARKUP) connected to the first and second buffers and disposed in a first metal layer; and a second wire (3rd wire of EXMINER’S MARKUP) extending substantially perpendicularly from a middle portion of the first wire and disposed in a second metal layer; and A method of operating a memory device, comprising: providing a first memory array and a second memory array, wherein the first and second memory arrays are disposed on opposing sides of a controller; generating, by the controller, a sense amplifier enable (SAE) signal; transferring, through a first wire, the SAE signal to a first input/output (I/O) circuit connected to the first memory array; and transferring, through a second wire, the SAE signal to a second I/O circuit connected to the second memory array, wherein the first wire and the second wire have substantially the same length (see EXAMINER’S MARKUP below, and accompanying disclosure of Jain et al.), wherein the first wire and the second wire are disposed in a first metal layer.
Further, regarding method claim 18, Jain et al. teach a memory device described in the instant application and when the prior art device is the same as a device described in the specification for carrying out the claimed method, it can be assumed the device will inherently perform the claimed process. In re King, 801 F.2d 1324, 231 USPQ 136. MPEP 2112.02

    PNG
    media_image1.png
    972
    1224
    media_image1.png
    Greyscale

Jain et al. do not explicitly disclose the first and second wires are disposed in a first and second metal layers. Instead, Jain et al. disclose using metal lines for routing (see para. 0043).
However, in two distinct electrical signals, routing the horizontal and vertical strips using on different but adjacent metal layers is a well-known technology that for a type of memory layout for its purpose.
For support, of the above asserted facts, see for example, Pai et al. (US 6,110,221), e.g., FIG. 2 along with FIGS. 5, and accompanying disclosure, i.e., horizontal M2, M4 layers and vertical M3, M5 layers.
It would have been obvious to one of ordinary skill in the art before the effective filing date to utilize interconnect metal layers using electrical signal routing because these conventional technology are well established in the art of the memory devices.
 Regarding claims 2-3, Jain et al. and Pai et al., as combined, teach the limitations of claim 1.
Jain et al. further teach a fourth wire, extending in the first direction, that has a first end connected to the third wire and a second end connected to the controller; and the controller comprises a reset clock generator (FIG. 4: Reset Clock) and a sense amplifier enable (SAE) generator connected to the clock generator, and wherein the second end of the fourth wire is connected to the SAE generator (see EXAMINER’S MARKUP above, and accompanying disclosure of Jain et al.).
Regarding claims 4-5, Jain et al. and Pai et al. as combined, teach the limitations claim 2.
Jain et al. do not explicitly disclose the third wire is shorter than each of the first, second, and fourth wires; and the fourth wire is shorter than each of the first and second wires.
However, signal routing in a memory integrated circuit is a well-known technology for a type of signal integrity for its purpose.
See for example Jain’s FIG. 2A, the third wire (vertical line of Reset to SAEL/R)  is shorter than the first (horizontal line of Reset to SAER) and second (horizontal line of Reset to SAEL) wires.
It would have been obvious to one of ordinary skill in the art before the effective filing date to utilize signal routing in signal integrity because these conventional technology are well established in the art of the memory devices.
Regarding claim 6, Jain et al. and Pai et al., as combined, teach the limitations of claim 1.
Jain et al. further teach a first sense amplifier to amplify a signal from the first memory array and a second sense amplifier to amplify a signal from the second memory array, wherein the first buffer connects the first wire to the first sense amplifier and the second buffer connects the second wire to the second sense amplifier (see EXAMINER’S MARKUP above, and accompanying disclosure of Jain et al.).
Regarding claim 7, Jain et al. and Pai et al., as combined, teach the limitations of claim 1.
Jain et al. further teach the first memory array and second memory array each include a plurality of static random access memory (SRAM) cells (para. 0025: SRAM).
Regarding claims 10-14, Jain et al. and Pai et al., as combined, teach the limitations of claim 9.
Jain et al. further teach a third wire extending substantially perpendicularly to the second wire; and a controller configured to output a signal through the third wire, wherein the first I/O circuit, the first memory array, and the first buffer are disposed on a first side of the controller, and wherein the second I/O circuit, the second memory array, and the second buffer are disposed on a second side of the controller that is opposite to the first side, wherein the controller includes a sense amplifier enable (SAE) generator configured to output the signal, wherein each of the plurality of I/O circuits includes a sense amplifier configured to receive the signal, wherein the sense amplifier of the first I/O circuit is connected to the first memory array, and wherein the sense amplifier of the second I/O circuit is connected to the second memory array (see EXAMINER’S MARKUP above, and accompanying disclosure of Jain et al.).
Regarding claims 15-16, Jain et al. and Pai et al., as combined, teach the limitations of claim 9.
Jain et al. further teach a third wire and a fourth wire respectively extending from the first and second buffers, wherein the plurality of I/O circuits includes third and fourth I/O circuits, the third wire is connected to the third I/O circuit, and the fourth wire is connected to the fourth I/O circuit, and the third and fourth wires have substantially the same lengths1; and each of the I/O circuits includes a sense amplifier, and wherein the third wire is connected to the sense amplifier of the third I/O circuit and the fourth wire is connected to the sense amplifier of the fourth I/O circuit (see EXAMINER’S MARKUP above, and accompanying disclosure of Jain et al.).
Regarding claim 17, Jain et al. and Pai et al., as combined, teach the limitations of claim 9.
Jain et al. do not explicitly disclose the first wire is disposed in a first interconnect layer and the second wire is disposed in a second interconnect layer that is different from the first interconnect layer.
However, signal routing with differ layers in a memory integrated circuit is a well-known technology for a type of signal integrity for its purpose.
It would have been obvious to one of ordinary skill in the art before the effective filing date to utilize signal routing in signal integrity because these conventional technology are well established in the art of the memory devices.
Regarding claims 19-20, Jain et al. and Pai et al., as combined, teach the limitations of claim 18.
Jain et al. further teach outputting, by the controller, the SAE signal to a third wire (3rd and 4th wires in EXAMINER’S MARKUP) electrically connected to the first and second wires; a first portion of the third wire (4th wire in EXAMINER’S MARKUP) is substantially parallel to the first and second wires, and wherein a second portion of the third wire (3rd wire in EXAMINER’S MARKUP) is substantially perpendicular to the first portion (see EXAMINER’S MARKUP above, and accompanying disclosure of Jain et al.).
Pai et al. further teach the third wire is disposed in a second metal layer (see e.g., FIG. 2 along with FIGS. 5, and accompanying disclosure, i.e., horizontal M2, M4 layers and vertical M3, M5 layers).
It would have been obvious to one of ordinary skill in the art before the effective filing date to further modify the invention of Pai et al. for the same purpose of utilizing interconnect metal layers using electrical signal routing because these conventional technology are well established in the art of the memory devices.

Response to Argument
Applicant’s Amendment filed 10/28/2022, with respect to the rejection(s) of claims 1-20 under 35 USC 102 and 103, have been fully considered but are moot in view of the new ground(s) of rejection.
Regarding Objections to the Drawings, Applicant did not present the figures mentioned above in Drawings for the first time with the filing of this application. These figures are not Applicant’s invention, in other words, these are old and filed already before filing of this application by, for example, Schreiber et al. (US 2022/0208234), Fig. 1. These figures should be designated by a legend such as –Prior Art--. Further, see admissions as prior art. MPEP 2152.03 and MPEP 2129. 
Therefore, the examiner maintains the rejection.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUNG IL CHO whose telephone number is (571)270-0137.  The examiner can normally be reached on M-Th, 7:30AM-5PM; Every other F, 7:30AM-4PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander G Sofocleous can be reached on 571-272-0635.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/SUNG IL CHO/                                             Primary Examiner, Art Unit 2825


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Based on substantially the same length of the connection to buffers, it is a well-known technology to implement same length of routing to each I/O circuit comprising left and right balanced memory structure.